Fish, C. J.
1. On the trial of one charged with taking orders for the sale of intoxicating liquors in a prohibition county, the evidence for the State was to the effect that, within the statute of limitation, many persons frequently went to the accused, at his place of business in such county, and paid him the price of the quantity and variety of intoxicating liquor they desired; whereupon he ordered such liquor over a long-distance telephone from his place of business of divers liquor dealers in other counties, and subsequently delivered the liquor to the purchasers, at his place of business, upon the payment by them of the express charges on the same, the purchasers not knowing from whom the liquor was ordered, nor paying anything for the telephone message. Held, that the evidence authorized a verdict of guilty of the offense charged. See Walker v. Slate, 122 Ga. 747, 124 Ga. 97; Smith v. State, ante, 44.
2. Points in the record, made by plaintiff in error, but not referred to in the brief of his counsel, will be considered as having been abandoned.

Judgment affirmed.


All the Justices concur.